         Case 1:19-cr-00125-ABJ Document 122 Filed 09/01/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

               v.                                     Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                    Defendant.


                DEFENDANT’S MEMORANDUM REGARDING
      JURY INSTRUCTIONS ON THE FOREIGN AGENTS REGISTRATION ACT

       In the parties’ Joint Pretrial Statement, Defendant Gregory B. Craig proposed three

FARA-related jury instructions. See ECF 72-2 at 21 (“Agent of a Foreign Principal”); id. at 22

(“Political and Public Relations Activities Requiring Registration as a Foreign Agent”); id. at 24

(“No Duty to Register After Last Act as Agent”).

       Mr. Craig submits this memorandum to (1) propose an additional FARA-related jury

instruction to address specific trial evidence and (2) clarify, in light of the evidence at trial and

the Court’s modified ruling on the duty to disclose, why the elements of willfulness and

materiality require instructing the jury on the elements of registration under FARA.

       A.      FARA instruction regarding activities outside the United States

       The government has elicited testimony and introduced documentary evidence concerning

(1) a press release issued by the Ukraine Ministry of Justice at the time it announced Skadden’s

engagement, and (2) participation by Alex van Der Zwaan in political meetings in Ukraine and

Poland. See, e.g., Trial Tr. 1146-50; 1496; 1879–82; 3142-43. There is no evidence suggesting

that these activities, which occurred outside the United States, were directed at influencing

policy or public opinion in the United States as opposed to in Ukraine or the European Union.
           Case 1:19-cr-00125-ABJ Document 122 Filed 09/01/19 Page 2 of 5



The jury should be instructed that no obligation to register under FARA can result from activities

directed at public opinion in Ukraine or European Union policy. A proposed instruction is

below:

                          SUPPLEMENTAL INSTRUCTION REGARDING
                              AGENT OF A FOREIGN PRINCIPAL

        The Foreign Agent Registration Act does not apply to, and does not require registration
by, a person who engages in political activities or public relations directed outside the United
States.1 I instruct you as a matter of law that whether Mr. Craig suggested changes to a press
release issued by the Ministry of Justice concerning the engagement of Skadden, in response to
leaks to the media in Ukraine, or whether Mr. Craig was aware that Alex van Der Zwaan
participated in meetings with European politicians outside the United States, has no bearing on
whether Skadden or Mr. Craig had an obligation to register under FARA.

         B.      The trial evidence and charges also require giving Mr. Craig’s previously
                 proposed FARA-related instructions.

         The government objected to all three of Defendant’s previously proposed FARA-related

instructions because, inter alia, “the defendant is not charged with willfully failing to register as

an agent of a foreign principal under FARA.” ECF 72-2 at 21, 22, 24. During trial, the

government acknowledged that “the Court needs to instruct the jury about [FARA]” in the

context of duty. Aug. 26, 2019 Trial Tr. at 2616:11–12; see also ECF 100 (government proposed

jury instruction on duty to disclose).2 Regardless, the statutory standards that govern who must

register as a foreign agent are pertinent at least to the elements of materiality and willfulness.

         In order to find the element of materiality, the jury must identify a concealed fact that had

“a natural tendency to influence, or [wa]s capable of influencing” the FARA Unit’s

determination whether Skadden and Mr. Craig were required to register as foreign agents.

United States v. Moore, 612 F.3d 698, 701 (D.C. Cir. 2010). Materiality is an objective inquiry.

1
    22 U.S.C. § 611(c).
2
  The government acknowledged the need for FARA instructions related to duty before the Court
informed the parties that it does not believe the duty to disclose in this case is imposed by the
FARA statute itself.
                                                  2
         Case 1:19-cr-00125-ABJ Document 122 Filed 09/01/19 Page 3 of 5



See, e.g., United States v. Philip Morris USA, Inc., 566 F.3d 1095, 1122 (D.C. Cir. 2009)

(“materiality requirement is met if the matter at issue is ‘of importance to a reasonable person in

making a decision about a particular matter or transaction’”). When the government decision at

issue relates to the application of a legal standard to specific facts, the jury cannot assess

materiality without being instructed on the legal standard that the agency was applying. In such

a context, the statute itself is a component of the “question[] of purely historical fact” of “what

decision was the agency trying to make.” United States v. Gaudin, 515 U.S. 506, 512 (1995). In

ruling on motions in limine, this Court concluded that information about the statute can come

only in the form of jury instructions.     See Aug. 6, 2019 Hrg. Tr. at 84 (discussing “jury

instructions about FARA”).       The Court should give Defendant’s proposed FARA-related

instructions because they bear on materiality.

       The statutory standards under FARA are also relevant to the element of willfulness. The

Court has indicated that it intends to instruct the jury that the duty to disclose in this case is a

duty not to omit information in answer to questions that would make any response false or

misleading. To prove willfulness, the government must prove beyond a reasonable doubt that

Mr. Craig knew—i.e., was subjectively aware—that an alleged omission rendered something he

said in response to a question from the FARA Unit false or misleading. The jury will therefore

need to understand the statutory requirements for registration under FARA, as set forth in

Defendant’s proposed FARA-related jury instructions, in order to assess Mr. Craig’s belief that

information he is alleged to have concealed did not make his statements false or misleading in

the context of discussing whether Mr. Craig’s actions were for or in the interests of Ukraine at

the October 9 meeting—the “why” of what he did. The jury cannot understand the centrality of




                                                 3
          Case 1:19-cr-00125-ABJ Document 122 Filed 09/01/19 Page 4 of 5



Mr. Craig’s purpose in speaking with media without understanding the statutory criteria for

registration.

Dated: September 1, 2019                        Respectfully submitted,


                                                /s/ William W. Taylor, III
                                                William W. Taylor, III (D.C. Bar No. 84194)
                                                Paula M. Junghans (D.C. Bar No. 474419)
                                                Ezra B. Marcus (D.C. Bar No. 252685)
                                                ZUCKERMAN SPAEDER LLP
                                                1800 M Street N.W. Suite 1000
                                                Washington, D.C. 20036
                                                Tel: (202) 778-1800
                                                Fax: (202) 822-8106
                                                Email: wtaylor@zuckerman.com
                                                Email: pjunghans@zuckerman.com
                                                Email: emarcus@zuckerman.com

                                                William J. Murphy (D.C. Bar No. 350371)
                                                Adam B. Abelson (D.C. Bar No. 1011291)
                                                ZUCKERMAN SPAEDER LLP
                                                100 East Pratt Street, Suite 2440
                                                Baltimore, MD 21202
                                                Tel: (410) 332-0444
                                                Fax: (410) 659-0436
                                                Email: wmurphy@zuckerman.com
                                                Email: aabelson@zuckerman.com

                                                Attorneys for Defendant Gregory B. Craig




                                            4
        Case 1:19-cr-00125-ABJ Document 122 Filed 09/01/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 1, 2019, the foregoing was served on counsel of

record via the Court’s CM/ECF service.


                                                   /s/ Ezra B. Marcus
                                                Ezra B. Marcus
